Exhibit 10.3
THIS HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE, IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT
OR OTHER LOAN SECURED BY SUCH SECURITIES.
Original Issue Date: March 3, 2008
Amended and Restated Date: September 2, 2008
$550,000
AMENDED AND RESTATED SENIOR SECURED PROMISSORY NOTE
DUE
December 31, 2009
FOR VALUE RECEIVED, BioGold Fuels Corporation, a Nevada corporation (the
“Company”) promises to pay to Heritage Holding Group, LLC, a California limited
liability company or its registered assigns (the “Holder”), the outstanding
principal sum of up to $550,000 on or before December 31, 2009 as set forth
below (the “Maturity Date”). This Amended and Restated Note (the “Note”) is
issued pursuant to the Senior Secured Note Purchase Agreement, dated March 3,
2008.
RECITALS
WHEREAS, on March 3, 2008, the Company issued a Senior Secured Promissory Note
to Holder in the aggregate principal amount of $550,000 (the “Original Note”);
and
WHEREAS, Maker and Holder now desire to amend and restate the Original Note in
its entirety and enter into this Note.

 

Page 1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:
Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of California are authorized or required by law or
other government action to close.
“Event of Default” shall have the meaning set forth in Section 6.
“Maturity Date” shall have the meaning set forth in Section 4 of this Note.
“Original Issue Date” shall mean the date of the first issuance of this Note
regardless of the number of transfers of this Note and regardless of the number
of instruments which may be issued to evidence this Note.
“Principal” shall mean the following:

  a)  
$110,000 as of the Original Issue Date;
    b)  
$375,000 upon the Second Closing through the Third Closing as defined in the
Senior Secured Note Purchase Agreement; or
    c)  
$550,000 upon and after the Third Closing as defined in the Senior Secured Note
Purchase Agreement.

“Parties” means BioGold Fuels Corporation and Heritage Holding Group, LLC.
“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.
“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.
Section 2. Interest.
(a) Payment of Interest. The Company shall pay interest to the Holder on the
aggregate outstanding Principal amount of this Note at the annual rate of 15%,
payable upon the Maturity Date (except that, if any such date is not a Business
Day, then such payment shall be due on the next succeeding Business Day) (each
such date, an “Interest Payment Date”).
(b) Interest Calculations. Interest shall be calculated on the basis of a
360-day year and shall accrue daily commencing on the Original Issue Date based
upon the Principal outstanding until payment in full of the Principal sum,
together with all accrued and unpaid interest has been made.

 

Page 2



--------------------------------------------------------------------------------



 



Section 3. Conversion.
(a) Conversion Right. The Holder shall have the right from time to time, and at
any time on or prior to the Maturity Date, to convert all or any part of the
outstanding and unpaid principal amount and interest of this Note into fully
paid and non-assessable shares of the Company’s common stock (the “Stock”) at
the conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”). The number of shares of Stock to be issued upon conversion of
this Note shall be determined by dividing the Conversion Amount (as defined
below) by the applicable Conversion Price then in effect on the date specified
in the notice of conversion, in the form attached hereto as Exhibit B (the
“Notice of Conversion”), delivered to the Company by the Holder in accordance
with Section 3(d) below; provided that the Notice of Conversion is submitted by
facsimile (or by other means resulting in, or reasonably expected to result in,
notice) to the Company before 5:00 p.m. California Time on such conversion date
(the “Conversion Date”). The term “Conversion Amount” means, with respect to any
conversion of this Note, the sum of (i) the principal amount of this Note to be
converted in such conversion plus (ii) accrued and unpaid interest.
(b) Conversion Price. Subject to adjustment as provided for in Section 3(f), the
initial conversion price in effect on any Conversion Date shall be the lesser of
(i) $0.10 per share of common stock or (ii) the price per share of common stock
sold by the Company in any equity financing (not including stock sales or
issuances to employees, consultants, directors or strategic partners).
(c) Authorized Shares. The Company covenants that during the period the
conversion right exists, the Company will reserve from its authorized and
unissued Stock a sufficient number of shares, free from preemptive rights, to
provide for the issuance of Stock upon the full conversion of this Note. The
Company represents that such shares, upon issuance, will be duly and validly
issued, fully paid and non-assessable. In addition, if the Company shall issue
any securities or make any change to its capital structure which would change
the number of shares of Stock into which the Note shall be convertible at the
then current Conversion Price, the Company shall at the same time make proper
provision so that thereafter there shall be a sufficient number of shares of
Stock authorized and reserved, free from preemptive rights, for conversion of
the outstanding Note. The Company (i) acknowledges that it will irrevocably
instruct its transfer agent to issue certificates for the Stock issuable upon
conversion of this Note, and (ii) agrees that its issuance of this Note shall
constitute full authority to its officers and agents who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Stock in accordance with the terms and conditions of
this Note.
(d) Method of Conversion.
(i) Mechanics of Conversion. This Note may be converted by the Holder in whole
or in part at any time from time to time by (A) submitting to the Company a
Notice of Conversion (by facsimile or other reasonable means of communication
dispatched on the Conversion Date prior to 5:00 p.m. California Time) and
(B) subject to Section 3(d)(ii), surrendering this Note at the principal office
of the Company.

 

Page 3



--------------------------------------------------------------------------------



 



(ii) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Company shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Company shall be
controlling and determinative in the absence of manifest error; provided that
the Holder shall provide the Company with all such records and related
calculations and documents for review by the Company. Notwithstanding the
foregoing, if any portion of this Note is converted as aforesaid, the Holder may
not transfer this Note unless the Holder first physically surrenders this Note
to the Company, whereupon the Company will forthwith issue and deliver upon the
order of the Holder a new Note of like tenor, registered as the Holder (upon
payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid principal amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted principal amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.
(iii) Payment of Taxes. The Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Stock or other securities or property on conversion of this Note in a
name other than that of the Holder (or in street name), and the Company shall
not be required to issue or deliver any such shares or other securities or
property unless and until the person or persons (other than the Holder or the
custodian in whose street name such shares are to be held for the Holder’s
account) requesting the issuance thereof, or the transferee or transferees of
such transfer, shall have paid to the Company the amount of any such tax or
shall have established to the satisfaction of the Company that such tax has been
paid.
(iv) Delivery of Stock Upon Conversion. Upon receipt by the Company from the
Holder of a facsimile transmission (or other reasonable means of communication)
of a Notice of Conversion meeting the requirements for conversion as provided in
this Section 3(d), the Company shall issued and deliver to the Holder
certificates for the Stock issuable upon such conversion within five (5)
business days after such receipt (and, solely in the case of conversion of the
entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.
(v) Obligation of Company to Cause Delivery of Stock. Upon receipt by the
Company of a Notice of Conversion in accordance with this Section 3(d), the
Holder shall be deemed to be the holder of record of the Stock issuable upon
such conversion, the outstanding principal amount and the amount of accrued and
unpaid interest on this Note shall be reduced to reflect such conversion, and,
unless the Company defaults on its obligations under this Section 3, all rights
with respect to the portion of this Note being so converted shall forthwith
terminate except the right to receive the Stock or other securities, cash or
other assets, as herein provided, on such conversion. If the Holder shall have
given a Notice of Conversion as provided herein, the Company’s obligation to
issue and deliver the certificates for Stock shall be absolute and
unconditional, irrespective of the absence of any action by the Holder to
enforce the same, any waiver or consent with respect to any provision thereof,
the recovery of any judgment against any person or any action to enforce the
same, any failure or delay in the enforcement of any other obligation of the
Company to the holder of record, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder of any
obligation to the Company, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with such conversion. The Conversion Date specified in the Notice of Conversion
shall be the Conversion Date so long as the Notice of Conversion is received by
the Company before 5:00 p.m. California Time, on such date.

 

Page 4



--------------------------------------------------------------------------------



 



(e) Concerning the Shares. The shares of Stock issuable upon conversion of this
Note may not be sold or transferred unless (i) such shares are sold pursuant to
an effective registration statement under the Act or (ii) the Company or its
transfer agent shall have been furnished with an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Company who agrees
to sell or otherwise transfer the shares only in accordance with this Section
3(e) and who is an accredited investor. Until such time as the shares of Stock
issuable upon conversion of this Note have been registered under the Act or
otherwise may be sold pursuant to Rule 144 without any restriction as to the
public sale of such securities, each certificate for shares of Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT UNLESS SOLD PURSUANT TO RULE 144 OR
REGULATION S UNDER SAID ACT.”
The legend set forth above shall be removed and the Company shall issue to the
Holder a new certificate therefor free of any transfer legend if (i) the Company
or its transfer agent shall have received an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Stock may be
made without registration under the Act and the shares are so sold or
transferred, (ii) such Holder provides the Company or its transfer agent with
reasonable assurances that the Stock issuable upon conversion of this Note (to
the extent such securities are deemed to have been acquired on the same date)
can be sold pursuant to Rule 144 or (iii) in the case of the Stock issuable upon
conversion of this Note, such security is registered for sale by the Holder
under an effective registration statement filed under the Act or otherwise may
be sold pursuant to Rule 144 without any restriction as to the public sale of
such securities. Nothing in this Note shall affect in any way the Holder’s
obligations to comply with applicable prospectus delivery requirements upon the
resale of the securities referred to herein.

 

Page 5



--------------------------------------------------------------------------------



 



(f) Effect of Certain Events.
(i) Adjustment Due to Merger, Consolidation, Etc.
(A) If, at any time when this Note is issued and outstanding and prior to
conversion of the Note, there shall be any merger, consolidation, exchange of
shares, recapitalization, reorganization, or other similar event, as a result of
which shares of Stock of the Company shall be changed into the same or a
different number of shares of another class or classes of stock or securities of
the Company or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Company other than in connection with a
plan of complete liquidation of the Company, then the Holder of this Note shall
thereafter have the right to receive upon conversion of this Note, upon the
basis and upon the terms and conditions specified herein and in lieu of the
shares of Stock immediately theretofore issuable upon conversion, such stock,
securities or assets which the Holder would have been entitled to receive in
such transaction had this Note been converted in full immediately prior to such
transaction (without regard to any limitations on conversion set forth herein),
and in any such case appropriate provisions shall be made with respect to the
rights and interests of the Holder of this Note to the end that the provisions
hereof (including, without limitation, provisions for adjustment of the
Conversion Price and of the number of shares issuable upon conversion of the
Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof.
(B) The Company shall not effect any transaction described in this
Section 3(f)(i)(A) unless the resulting successor or acquiring entity (if not
the Company) assumes by written instrument the obligations of this
Section 3(f)(i). The above provisions shall similarly apply to successive
consolidations, mergers, sales, transfers or share exchanges.
(ii) Adjustment Due to Distribution. If the Company shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of Stock
as a dividend or stock repurchase, by way of return of capital, or otherwise
(including any dividend or distribution to the Company’s shareholders in cash or
shares (or rights to acquire shares) of capital stock of a subsidiary (i.e., a
spin-off)) (a “Distribution”), then the Holder of this Note shall be entitled,
upon any conversion of this Note after the date of record for determining
shareholders entitled to such Distribution, to receive the amount of such assets
which would have been payable to the Holder with respect to the shares of Stock
issuable upon such conversion had such Holder been the holder of such shares of
Stock on the record date for the determination of shareholders entitled to such
Distribution.
(iii) Subdivision or Combination of Stock. If the Company at any time subdivides
(by any stock split, stock dividend, recapitalization, reorganization,
reclassification or otherwise) the shares of Stock acquirable hereunder into a
greater number of shares, then, after the date of record for effecting such
subdivision, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time combines
(by reverse stock split, recapitalization, reorganization, reclassification or
otherwise) the shares of Stock acquirable hereunder into a smaller number of
shares, then, after the date of record for effecting such combination, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased.

 

Page 6



--------------------------------------------------------------------------------



 



(iv) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 3(f), the Company, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Stock
and the amount, if any, of other securities or property which at the time would
be received upon conversion of the Note.
(v) Minimum Adjustment of Conversion Price. No adjustment of the Conversion
Price shall be made in an amount of less than 1% of the Conversion Price in
effect at the time such adjustment is otherwise required to be made, but any
such lesser adjustment shall be carried forward and shall be made at the time
and together with the next subsequent adjustment which, together with any
adjustments so carried forward, shall amount to not less than 1% of such
Conversion Price.
(g) Status as Shareholder. Upon submission of a Notice of Conversion by a Holder
in accordance with Section 3(d) hereof, (i) the shares covered thereby shall be
deemed converted into shares of Stock and (ii) the Holder’s rights as a Holder
of such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Stock and to any remedies
provided herein or otherwise available at law or in equity to such Holder
because of a failure by the Company to comply with the terms of this Note.
Section 4. Maturity.
On December 31, 2009 (the “Maturity Date”), the entire outstanding Principal
balance of this Note shall mature and be due and payable to the Holder by the
Company.
Section 5. Prepayment.
The Company may note prepay this Note at any time without the prior written
consent of the Holder and all obligations of the Company under this Note of
shall terminate at such time.
Section 6. Events of Default.
(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):
(i) any default in the payment of the principal amount of this Note, as and when
the same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise) which default is not cured, within 5 Trading Days;
(ii) the Company shall fail to observe or perform any other covenant or
agreement contained in this Note which failure is not cured, if possible to
cure, within 5 Trading Days after notice of such default sent by the Holder;

 

Page 7



--------------------------------------------------------------------------------



 



(iii) any representation or warranty made herein shall be untrue or incorrect in
any material respect as of the date when made or deemed made;
(iv) (i) the Company shall commence, or there shall be commenced against the
Company, a case under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or
(ii) there is commenced against the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 60 days; or (iii) the
Company is adjudicated by a court of competent jurisdiction insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (iv) the Company suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or (v) the Company
makes a general assignment for the benefit of creditors; or (vi) the Company
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or (vii) the Company shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (viii) the Company shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
(ix) any corporate or other action is taken by the Company for the purpose of
effecting any of the foregoing; or
(v) except with respect to those liabilities set forth on Schedule 6(a)(v),
attached hereto, the Company shall default in any of its obligations under any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of the Company in an amount
exceeding $100,000, whether such indebtedness now exists or shall hereafter be
created and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable.
(b) Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Note to the date of acceleration shall become, at the
Holder’s election, immediately due and payable in full. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind (with the exception of the notice and opportunity to cure
provided in Section 6(a)(ii) above), and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
declaration may be rescinded and annulled by the Holder at any time prior to
payment hereunder and the Holder shall have all rights as a Note holder until
such time, if any, as the full payment under this Section shall have been
received by it. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon.

 

Page 8



--------------------------------------------------------------------------------



 



Section 7. Miscellaneous.
(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder by facsimile, sent by a nationally recognized
overnight courier service, addressed to the Company, at BioGold Fuels
Corporation, 1800 Century Park East, Suite 600, Los Angeles, CA 90067, facsimile
number, (310) 564-7611, Attn: CEO and CFO, or such other address or facsimile
number as the Company may specify for such purposes by notice to the Holder
delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to the Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (local
time in Los Angeles, California), (ii) the date after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (local time in
Los Angeles, California) on any date and earlier than 11:59 p.m. (local time in
Los Angeles, California) on such date, (iii) the second Business Day following
the date of mailing, if sent by nationally recognized overnight courier service,
or (iv) upon actual receipt by the party to whom such notice is required to be
given.
(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of this Note at the time, place, and
rate, and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company.
(c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, and indemnity, if requested, all reasonably satisfactory to the Company.
(d) Security Interest. This Note is a direct debt obligation of the Company and
is secured by a first priority perfected security interest in all of the assets
of the Company for the benefit of the Holder. The Holder and the Company have
agreed to and more fully provided the Holder’s Security Interest in that certain
Security Agreement, by and among the Parties hereto, of even date herewith,
attached hereto as Exhibit A (the “Security Agreement”). The Security Agreement
is incorporated by reference herein in its entirety.
(e) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof.
(f) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.

 

Page 9



--------------------------------------------------------------------------------



 



(g) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Company (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder.
(h) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
(i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.
(j) Seniority. This Note is senior in right of payment to any and all other
indebtedness of the Company.
*********************

 

Page 10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of September 2, 2008.

                  BIOGOLD FUELS CORPORATION
 
                By:   /s/ Chris Barsness          
 
      Name:   Chris Barsness
 
           
 
      Title:   Chief Financial Officer

AGREED AND ACKNOWLEDGED
HERITAGE HOLDING GROUP, LLC

              By:   /s/ Ryan Bowers              
 
  Name:        
 
           
 
  Title:        
 
     
 
   

 

Page 11



--------------------------------------------------------------------------------



 



EXHIBIT A
Security Agreement

 

Page 12



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF CONVERSION
(To be Executed by the Registered Holder
in order to Convert the Note)
The undersigned hereby irrevocably elects to convert $                    
principal amount of the Note (defined below) into shares of stock (“Stock”), of
BioGold Fuels Corporation, a Nevada corporation (the “Company”) according to the
conditions of the Amended and Restated Senior Secured Promissory Note of the
Company dated as of September 2, 2008 (the “Note”), as of the date written
below. If securities are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates. No fee will be charged to
the Holder for any conversion, except for transfer taxes, if any. A copy of each
Note is attached hereto (or evidence of loss, theft or destruction thereof).
The undersigned hereby requests that the Company issue a certificate or
certificates for the number of shares of Stock set forth below (which numbers
are based on the Holder’s calculation attached hereto) in the name(s) specified
immediately below or, if additional space is necessary, on an attachment hereto:

         
Name:
       
Address:
 
 
   
 
 
 
   

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Note shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act.

                      Date of Conversion:                    
 
    Applicable Conversion Price:                  
 
    Number of Shares of Stock to be Issued Pursuant to Conversion of the Note:  
     
Signature:
     
 
             
Name:
                             
Address:
                             

The Company shall issue and deliver shares of Stock to an overnight courier not
later than three business days following receipt of the original Note(s) to be
converted, and shall make payments pursuant to the Note for the number of
business days such issuance and delivery is late.

 

Page 13



--------------------------------------------------------------------------------



 



Schedule 6(a)(v)

 

Page 14